Citation Nr: 1139471	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  98-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation from Department of Veterans Affairs (VA) under 38 U.S.C. § 1151 in effect prior to October 1997 for additional dental disability caused by VA dental or surgical treatment.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 1997 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the Veteran appeared at a hearing before a Veterans Law Judge.  In September 2008, the Veteran was notified that the Veterans Law Judge who conducted her hearing was no longer employed by the Board, and she was offered an opportunity to appear before another Veterans Law Judge who would make a decision on her appeal.  In November 2008, the Veteran appeared at a hearing, which was conducted by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's file.

In July 2001 and November 2005, the Board remanded the case for additional development.  

In June 2009 and in February 2011, the Board requested an independent medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.901(d).  The opinions, dated in August 2009 and February 2011, have been received and the Veteran has been provided a copy of the opinions.  In March 2011, the Veteran requested additional time in which to provide additional argument or evidence, and in May 2011, the Board granted her 90 days in which to submit additional evidence.  In August 2011, additional argument was received and the Veteran waived the right to have the additional evidence initially considered by the RO.   






FINDING OF FACT

In November 1977, the Veteran underwent a LeFort I osteotomy by VA; it is not shown that the claimed additional disabilities of temporomandibular joint disease and limited motion of the jaw, further dental malocclusions, gum problems, fractured and loose teeth, and the inability to have dentures or prosthetic replacements are either the result of the VA dental or surgical treatment or the follow-up treatment by VA, or proximately due to or the result of the service-connected post-surgical neuralgia and numbness from the oral surgery in November 1977.  


CONCLUSION OF LAW

The criteria for compensation from VA under 38 U.S.C. § 1151 in effect prior to October 1997, for additional dental disability caused by VA dental or surgical treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. § 3.358 (1996, 2010).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, dated in August 2001, in December 2001, and in April 2003.  The notice included the type of evidence needed to substantiate the claim under 38 U.S.C. § 1151 in effect prior to October 1997, namely, evidence of additional disability, evidence of VA treatment, and evidence of a relationship between the disability (dental problems) and VA medical services.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  






As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of the claim and for the degree of disability assignable).  

To the extent that the VCAA notice came after the initial adjudication in March 1997, which is before the enactment of the VCAA, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statements of the case, dated in July 2004, in August 2004, and in February 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

To the extent that the VCAA notice pertaining to the provisions for the effective date of a claim and for the degree of disability assignable was not provided, except in a February 2008 supplemental statement of the case, the VCAA notice was deficient.  However, as the claim is denied, no effective date or disability rating is assignable by operation of law.  Therefore, the limited content error in the VCAA notice as to the downstream elements of a claim, as seen here, does not affect the essential fairness of the adjudication of the claim and the omission of content is nonprejudicial.






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded a hearing before the undersigned in November 2008, as well as before another Veterans Law Judge in June 2005.  The RO has obtained the service records and VA records.  The Veteran herself has submitted numerous private medical and dental records to include those from Eatonville Family Dentists, T. Hand, DDS, and E. Williamson, DDS.  She has not identified any additionally available evidence for consideration in her appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  A VA medical opinion was obtained in February 1997.  The Veteran was also afforded a VA examination in December 2006 at which time the examiner offered a medical opinion and later provided an addendum opinion in September 2007.  In August 2009 and in February 2011, the Board obtained opinions from independent medical experts in oral and maxillofacial surgery. 

The Board finds that the evidence of record is adequate to decide the claim and as there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

As the Veteran's claim under 38 U.S.C. § 1151 was received in January 1997, the version of 38 U.S.C. § 1151 in effect prior to October 1, 1997 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination), and implementing regulations at 38 C.F.R. § 3.358, are applicable.   

Effective prior to October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) provides that if a Veteran suffers an injury or an aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of his own willful misconduct, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  

The regulations provide that, in determining whether additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the physical condition subsequent thereto.  With regard to medical or surgical treatment, the veteran's physical condition prior to the disease or injury is the condition that the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (1996, 2010). 

The additional disability or death must actually result from VA hospitalization or medical or surgical treatment, and not merely be coincidental therewith.  In the absence of evidence satisfying this causation requirement, the mere fact that aggravation occurred will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1), (2) (1996, 2010).

Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran, or, in appropriate cases, the Veteran's representative.  "Necessary consequences" are those that are certain to result from, or were intended to result from, the medical or surgical treatment provided.  Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would in fact be administered.  38 C.F.R. § 3.358(c)(3) (1996, 2010).



If the evidence establishes that the proximate cause of the injury suffered was the Veteran's willful misconduct or failure to follow instructions, the additional disability or death will not be compensable, except in the case of a Veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (1996, 2010).

Facts

In various statements to include her testimony in June 2005 and in November 2008, and in written presentations from her representative dated in January 2009, November 2009, and August 2011, the Veteran maintains that disability compensation is warranted under 38 U.S.C. § 1151 in effect prior to October 1997 for additional dental disability caused by VA dental or surgical treatment.  She argues that the oral surgery by VA in November 1977 resulted in additional disabilities, specifically as temporomandibular joint (TMJ) disease and limited motion of the jaw, further dental malocclusions, gum problems, fractured and loose teeth, and the inability to have dentures or prosthetic replacements.  

The Veteran was admitted to VA Oral Surgery Service in November 1977.  She complained that her jaw stuck out too far, her teeth did not come together correctly, and she experienced facial muscle pain.  The pertinent findings were a class III malocclusion, fillings and root canals, and some missing teeth.  The day prior to oral surgery, she received an oral restoration of tooth 32 and a temporary filling of tooth 17.  

On November 23, 1977, a bone graft was obtained from the Veteran's right iliac crest and a LeFort I osteotomy was performed by VA.  During surgery, it was reported that the mandibular arch bar had been placed upside down, and was left as it was as the outcome was determined not to have been compromised.  There were no reported post-surgical complications.  





The record shows that the Veteran signed a document that indicated she was advised of the proposed procedure, attendant risks involved, and expected results.  (The consent document, itself, is not in the record).  

After the VA oral surgery in November 1977, the record shows that beginning in February 1978, the Veteran's dental care was taken over by the Medical College of Georgia, School of Dentistry, which provided orthodontic and prosthetic work.  As indicated in a July 1978 notation, the Veteran's case was discussed with a VA doctor.  In August 1978, the Veteran evidently had a maxilla infection, as bridges were withheld until the maxilla was healed in September 1978.  Further work was undertaken in 1982 and 1983 in regard to orthodontia.  Splints, appliances, and sonicator treatment were tried.  In December 1982, following an examination, it was noted that the Veteran had internal derangement and a systemic problem of osteomalacia secondary to pseudohypoparathyroidism (reactive hypoglycemia), and that the plan involved an anterior splint and possible TMJ surgery.  In May 1983, the Veteran was still having pain and clicking, and subsequently it was noted that more endocrine tests were done.  In July 1983, she had no clicking, felt that she had been helped with TMJ problems, and was still having systemic problems.  

VA records indicate in June 1997 that the Veteran presented for a routine check up.  She mentioned that she had not had her teeth cleaned in 10 years because she was not eligible for teeth cleaning through the VA.  

In 2003 and in 2004, records from Eatonville Family Dentists show, among other things, fractured teeth.  In October 2004, O.M., DMD, diagnosed nontraumatic muscle contraction headaches, parafunctional habits of clenching and bruxism as the source of the condition, decreased range of motion, internal derangement with reduction on the right and left, and bilateral TMJ osteoarthritis, synovitis, and capsulitis.  In regard to dentition, there was a class I occlusion.  





The Veteran filed a claim in January 1997 for compensation under 38 U.S.C. § 1151 for additional disability caused by VA dental or surgical treatment, following the oral surgery by VA in November 1977.  The Veteran claimed that compensation was warranted for various dental and medical disabilities that resulted from the surgery.  Subsequent decisions of the Board and RO in November 2005 and December 2005 granted disability compensation for sinusitis with headaches and facial pain and for post-surgical neuralgia and numbness, under 38 U.S.C. § 1151 on account of the oral surgery by VA in November 1977.  The Veteran continued to pursue an appeal for compensation for other dental disabilities, which were previously identified in this section.  

The record contains various opinions that address whether the Veteran has additional dental disability from the surgery by VA in November 1977.  

In February 1997, a VA physician reviewed dental and medical records prior to and after the surgery in November 1977, as well as the November 1977 surgery records (she listed with particularity the records that were reviewed).  She acknowledged the Veteran's claims of sinus problems, nerve damage in the mouth and face causing numbness and pain, and dental problems due to the surgery.  

The VA physician concluded that the surgery was the "impetus for future recurrent maxillary sinus problems" and that headaches and nerve damage would be associated with symptoms of sinusitis.  She also opined that the Veteran's dental problems appeared to have been present prior to the 1977 surgery.  

In October 2004, on an ear, nose, and throat (ENT) surgery consult, a VA staff physician diagnosed facial pain, bilaterally, TMJ pain secondary to facial surgery to correct mid-facial birth deformity, mid-facial hypoesthesia, and TMJ pain.  There was no indication that the physician reviewed the Veteran's pre- and post-surgery records.  




In July 2005, T.H., DDS, in a private opinion, indicated that he examined the Veteran, who gave a long and involved history of maxillofacial surgery and restorative work that was done at the University of Georgia, which apparently had some success but she had complained of various type of TMJ pain, facial pain, sinus pain, and temporal pain since then.  The Veteran related that she had pain in the upper and lower anterior teeth on closure, had an awareness of the anterior contact of her maxillary incisor teeth, and had a feeling that her jaw had a limited movement from centric occlusion.  A two-year old panoramic radiograph appeared to be within normal limits.  During examination, vapocoolant spray was applied to the muscles of mastication and the cervical spine, and it completely eliminated the Veteran's complaint of pain.  The diagnosis was a myofascial component of pain secondary to long-term myospasm of the cervical musculature and a dental malocclusion.  The private dentist recommended certain dental treatment and physical therapy, which the private dentist stated was a direct result of the reported surgical procedures done in 1977 and the ensuing prosthetic procedures that over time had changed to the extent that the Veteran now had an unsatisfactory occlusion.  There was no indication that the dentist reviewed the Veteran's pre- and post- surgical records.  

In December 2006, a VA staff dentist reviewed the claims files and examined the Veteran.  The diagnosis was chronic oral problems due to prior surgeries, referring to both the LeFort I osteotomy as well as a Caldwell Luc sinus surgery.  

The VA dentist stated that the Veteran had chronic TMJ disorders, nerve damage, altered sensations, trigeminal neuralgia, chronic sinus infections, and a permanent numb upper lip, burning tongue and painful sensations on the hard palate, which would affect the Veteran's function and quality of life.  In an addendum statement, dated in September 2007, the VA dentist stated that it was at least as likely as not that the Veteran had additional dental disability resulting from the LeFort I osteotomy in 1977, namely, permanent nerve damage and altered sensations, trigeminal neuralgia, permanent numb upper lip, chronic sinus infections, and painful sensations on the hard palate.  


The VA dentist stated that the Veteran's condition warranted additional dental disability because the Veteran had loss of function and problems with replacement prosthesis.  

In June 2009, the Board sought an opinion from an independent medical expert (IME) to address the question of whether any of the current dental problems, including TMJ, malocclusion, gum problems, fractured and loose teeth, loss of masticatory function, or the inability to have dentures or prosthetic replacements, were due to the oral surgery by VA in 1977 or by follow-up treatment by VA.  

In August 2009 in response, the IME, a university professor (DDS, MS) in the department of oral and maxillofacial surgery,  reviewed the claims files and expressed the opinion that the Veteran's current dental complaints were unrelated to the jaw surgery in 1977.  Rationale was provided only in regard to the complaints of fractured teeth and TMJ.  Further, there was no opinion as to whether any of the complaints were manifestations of the service-connected post-surgical neuralgia and numbness because of the oral surgery in November 1977.  

In February 2011, the Board sought a second opinion from another independent medical opinion. 

The independent medical expert (IME) was asked to address whether the current TMJ, malocclusion, gum problems, fractured and loose teeth, loss of masticatory function, and inability to have dentures or prosthetic replacements were due to the oral surgery by VA in 1977 or by follow-up treatment by VA.  If any of the current problems were not due to the oral surgery by VA in 1977 or by follow-up treatment by VA, the expert was asked to address whether any of the current problems were proximately due to or the result of the service-connected post-surgical neuralgia and numbness from the oral surgery in November 1977.  





The IME was advised that it was necessary to show that the additional disability was actually the result of surgery by VA in November 1977 and not merely coincidental therewith.  Further, compensation was not payable for the continuance or natural progress of the condition for which VA treatment was authorized.  Also, compensation was not payable for the necessary consequences of medical (dental) or surgical treatment.  "Necessary consequences" were those that are certain to result from or were intended to result from the medical (dental) or surgical treatment.   

In a response in February 2011, the chief of a division of oral and maxillofacial surgery at a medical center, who also served as a university professor of dental medicine (DDS), reviewed the claims files and expressed an opinion with regard to each of the claimed additional dental disabilities - TMJ, malocclusion, gum problems, fractured and loose teeth, loss of masticatory function, and inability to have dentures or prosthetic replacements.  

The IME in oral and maxillofacial surgery expressed the opinion that none of the disabilities was related to the surgery performed by VA in 1977 or to follow-up treatment by VA.  

The IME in oral and maxillofacial surgery explained that the Veteran had other conditions - osteomalacia, pseudo hyperparathyroidism, seizure disorder, and apparent jaw clenching - which were factors in the development of TMJ pain, internal joint derangements, tooth movement and damage, and gum problems.  The IME noted the effect of abnormal or lack of toothbrushing habits on current gum health, and the consequences of failing to follow up on splint and TMJ therapies, albeit secondary to financial issues.  The IME also stated that the current dental disabilities were not due to or the result of the service-connected post-surgical neuralgia and numbness from the oral surgery in November 1977, because the conditions were due to the other factors previously mentioned.  In the opinion, the IME referred to medical and dental records in the file to include photographs taken from the Medical College of Georgia.


Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Analysis

For a successful claim under 38 U.S.C. § 1151, in effect for claims filed prior to October 1, 1997, the evidence must show that the hospital care or the medical or surgical treatment by VA resulted in the Veteran's additional disability.  Fault on the part of VA is not required to establish compensation on the basis of the VA medical or surgical treatment.  It is necessary, however, to show that the additional disability was actually the result of VA medical or surgical treatment.  

As previously noted, service connection has already been established for various disabilities under 38 U.S.C. § 1151 on account of the oral surgery by VA in November 1977, namely, for sinusitis with headaches and facial pain and for residual post-surgical neuralgia and numbness (claimed as nerve damage to the mouth and face).  

The Veteran argues that disability compensation should likewise be granted for numerous other disabilities from the same oral surgery.  The disabilities are TMJ disease and limited motion of the jaw, further dental malocclusions, gum problems, fractured and loose teeth, and the inability to have dentures or prosthetic replacements.  

The Board has reviewed the volumes of evidence, including statements and testimony of the Veteran and her representative, who have presented lengthy arguments in regard to each additionally claimed disability from the 1977 surgery.  There are several medical opinions, addressing in whole or in part the issue on appeal.  

After consideration of all the evidence of record and for the reasons articulated below, the Board finds that the opinions of the independent medical experts in conjunction with the VA medical opinion sought earlier in February 1997 are more persuasive than the opinions furnished by a VA physician in October 2004, by a private doctor in July 2005, and by a VA dentist in December 2006 with an addendum in September 2007.  


In other words, the Board finds that the evidence favorable to the claim is outweighed by the evidence unfavorable to the claim and that there is not an approximate balance of positive and negative evidence for the benefit of the doubt to be given to the Veteran.  

Two independent medical experts in oral and maxillofacial surgery, who are eminently qualified to furnish opinions on the questions posed, reviewed the significant facts of the case, including the surgical reports from November 1977, CT scans, and panoramic X-rays, as well as medical treatment records showing the Veteran's general medical condition.  As was made clear by the independent medical experts, other factors relative to the Veteran's general health accounted for the claimed disabilities, which the Veteran attributed solely to the LeFort I osteotomy in 1977.  Moreover, the independent medical experts furnished rationale for their opinions.  

In contrast, a VA ENT physician in October 2004 did not review any pre- or 
post- surgery records or the surgery records.  Rather, the VA physician focused on the sinus problem, which is service-connected.  Further, his opinion regarding TMJ pain secondary to facial surgery is unaccompanied by any rationale and therefore has little probative weight on a material issue of fact, that is, additional disability related to VA treatment in 1977, when compared to the opinions of the independent medical experts in oral and maxillofacial surgery.   See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (A mere conclusion statement by a private physician is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion). 




Likewise, the opinion of a private dentist in July 2005 was also rendered without a review of the pre- or post- surgery records or the surgery records with the exception of a two-year old panoramic X-ray that was noted to be within normal limits.  The private dentist did not distinguish between the different types of procedures and did not explain the connection between the VA 1977 oral surgery and the development of a malocclusion leading to a myofascial component of pain as manifested in the TMJ problems.  Medical records in the file actually indicate that the Veteran's malocclusion improved subsequent to the oral surgery - she had a class III type occlusion prior to the surgery and afterwards records indicate that she had an adequate class I type occlusion.  As the private dentist's opinion does not account for significant facts in the record and is essentially conclusory opinion without explanation or rationale, and therefore has little probative weight on a material issue of fact, that is, additional disability related to VA treatment in 1977, when compared to the opinions of the independent medical experts in oral and maxillofacial surgery.   See Stefl at 123; see Nieves-Rodriguez at 304.  

Of the favorable opinions, only the opinion of the VA dentist in December 2006 was based on a review of the pre- and post- surgery records and the surgery records, and upon a physical examination of the Veteran.  The focus of the examination, however, was the severity of the Veteran's current functional impairment of the oral cavity, as if the disability was already service-connected.  Further, the VA dentist made a sweeping, conclusory statement that the oral problems were chronic and related to the prior surgeries.  The VA dentist did not refer to any particular medical records to support such a conclusion and did not provide a rationale for the opinion.  As the VA dentist's opinion is essentially conclusory without explanation or rationale, the opinion has little probative weight on a material issue of fact, that is, additional disability related to VA treatment in 1977, when compared to the opinions of the independent medical experts in oral and maxillofacial surgery.  See Stefl at 123; see Nieves-Rodriguez at 304. 





The Board finds that the probative value of the favorable opinions do not equate to an approximate balance of positive evidence when weighed against the negative evidence of the independent medical experts' opinions as previously discussed.  The independent medical experts in oral and maxillofacial surgery delved into the underlying cause or causes of the claimed additional dental disabilities to include consideration of other factors related to the Veteran's general health condition, which were not addressed in the favorable opinions.  The independent medical experts provided rationale for the conclusions that there was not sufficient evidence to establish a causal relationship between the claimed additional dental disabilities and the November 1977 VA oral surgery.  

Therefore, based upon the more thorough opinions provided by the independent medical experts, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's claimed additional disabilities of TMJ disease and limited motion of the jaw, further dental malocclusions, gum problems, fractured and loose teeth, and the inability to have dentures or prosthetic replacements are either the result of the LeFort I osteotomy at the VA in 1977 or follow-up treatment by VA, or proximately due to or the result of the service-connected post-surgical neuralgia and numbness from the 1977 oral surgery.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b).

The Veteran's representative has presented argument that sufficient medical evidence was of record to decide the claim favorably prior to the request for independent medical opinions.  She has stated that the independent medical opinion in February 2011 was inadequate because it was inaccurate or had an unexplained basis, and that it should therefore be afforded little if any probative weight on the issue on appeal.  The Board disagrees.  The independent medical opinions were sought in consideration of the conflicting opinions of record, some of which were not based on a review of the record or were without a rationale.  


The representative also outlined the inaccuracies she felt were contained in the independent medical opinion, as will be discussed below.  

First, as to the TMJ disease, she objected to the reviewer's statement that TMJ dysfunction and the Veteran's tooth clenching habit pre-existed the 1977 oral surgery, when TMJ symptoms were not documented until 1982.  The independent medical expert actually noted that "preexisting conditions to include osteomalacia, pseudo hyperparathyroidism, seizure disorder, and apparent jaw clenching" could lead to TMJ pain and internal joint derangements.  He did not specify that the conditions pre-existed the surgery itself, but that they were apparent prior to the development of TMJ problems.  In applying valid medical analysis, based on expertise in oral and maxillofacial surgery, the IME noted the possible other risk factors for TMJ disease and ultimately found that the other risk factors for TMJ were more likely the cause of TMJ rather than the 1977 surgery and follow up treatment by VA.  

Second, the representative objected to the IME's statement that the current malocclusion was not due to the 1977 oral surgery or follow up VA treatment. There is no debate that the Veteran's occlusion improved from class III to a "more than adequate" class I following the maxillary advancement surgery in 1977.  It appears that the question is whether the post-surgical occlusion led to a different type of malocclusion.  The IME stated that the Veteran did not follow through with splint therapy as was shown by the record, which does not mean that she did not start such therapy as argued.  

The representative also argued that the IME failed to mention that the Veteran's tooth clenching habit had onset after the 1977 surgery, and that an opinion denying compensation on this basis should address why the Veteran started the tooth clenching in the first place, that is, as a result of the new position of her teeth or as a result of the 1977 surgery.  




The reference to a habit of tooth and jaw clenching, which precipitate tooth movement, was perhaps offered to explain current tooth placement, but the IME clearly noted that recent examination showed that the Veteran had a class I-normal type occlusion, which was consistent with photographs from the Medical College of Georgia following the 1977 surgery.  

Third, the representative objected to the IME's reliance on a diagnosis of pseudo hyperparathyroidism in regard to whether current gum problems were due to the 1977 oral surgery, because the Veteran did not have pseudo hypoparathyroidism, but was misdiagnosed as her symptoms were later correctly attributed to the effects of Dilantin for treatment of the Veteran's seizure disorder.  The IME actually focused on several other factors that led to the Veteran's current gum problems to include poor oral hygiene and osteoporosis.  The representative also argued that the IME failed to mention whether the Veteran's sinus surgery in August 1978, which was associated with the secondarily service-connected sinusitis from the 1977 surgery, was related to the gum problems.  There is no medical evidence to suggest that the sinus surgery affected the gums.  

Fourth, as to whether current fractured and loose teeth were due to the oral surgery by VA in 1977 or by follow up treatment by VA, the representative countered that although the IME referred to the "integrity" of the Veteran's teeth following surgery, the IME acknowledged that some of the Veteran's teeth had cavities and were not crowned.  She also stated that the IME neglected to mention the state of the bone graft from surgery, which was required because the Veteran had a hypoplastic maxilla.  The IME acknowledged the statements of other dental providers regarding the state of the Veteran's teeth, but found that the occlusal pattern was improved significantly as a result of the VA surgery, which would be expected to lead to stabilization of the teeth.  The IME stated that other factors such as the Veteran's bruxism and osteoporosis were accountable for the current state of the teeth.  




The IME also noted tooth clenching and seizures as other factors, causing injury to teeth by tooth wear or by fractures.  The IME's reference to "integrity" of the teeth following surgery is interpreted as meaning that the teeth were not degraded from the surgery.  As for any lack of mention of the bone graft state, the IME is not obligated to make reference to each and every record that is reviewed for the purposes of providing an opinion.  The IME had already commented upon the status of the teeth subsequent to the surgery, which was the matter at issue.

Fifth, as to whether masticatory function loss was due to the 1977 surgery or follow up care by VA, the representative found the IME's comments about the Veteran's general abilities to masticate in relation to society at large to be "out of line" with an individualized determination called for.  The scope of this decision is the dental treatment received by the Veteran at VA and not what VA should have done.  From the records, the IME stated that the Veteran should have functional masticatory ability, and that if there was any loss of function related to TMJ it was not related to the VA surgery, as previously discussed.  

Sixth, as to the claimed inability to have dentures or prosthetic replacements due to the oral surgery in 1977 or follow up treatment by VA, the representative felt that the IME neglected to read the opinion and addendum of the VA dentist that the Veteran would have problems using replacement prosthesis.  The IME could not have offered an opinion on whether a dental prosthesis was possible because none had ever been fabricated.  In the earlier VA opinion, it was indicated that the Veteran would have problems, not that prosthesis was impossible.  Indeed, there is no evidence to show that a prosthetic replacement was attempted.  The representative also argued that the IME did not discuss the Veteran's cranial nerve damage and anomalous reinnervation found to have occurred after the 1977 surgery.  The IME did acknowledge neurologic sequelae to the type of surgery performed in 1977, which did not lead him to change his opinion in regard to the claimed inability to wear prosthetic replacements.  





Finally, as to the question regarding whether any additional claimed disabilities were proximately due to or the result of the service-connected neuralgia and numbness from the surgery, the representative argued that the IME provided no rationale for his "sweeping" statement that the disabilities were not related to the service-connected condition.  The IME found it unnecessary to reiterate the other factors to which he attributed the disabilities, which he had noted earlier in regard to each claimed disability, and such conclusion is a reasonable response to the question.  

To the extent the Veteran's statements and testimony are offered as a lay opinion on the questions of causation of the claimed additional disabilities of TMJ disease and limited motion of the jaw, further dental malocclusions, gum problems, fractured and loose teeth, and the inability to have dentures or prosthetic replacements, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.)  

The Veteran's statements and opinions as a lay person are limited to inferences that are rationally based on her perception and do not require specialized knowledge, education training, or experience.  



Here, the question of causation of the claimed additional disabilities are not simple medical or dental conditions that can be determined by the Veteran based on inferences gained by her own personal knowledge, that is, perceived through the use of her senses, without specialized knowledge, education, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the question of causation of the additional disabilities.  

For these reasons, the Board rejects the Veteran's lay statements and testimony as competent evidence to substantiate the claim.  The Board acknowledges the long history of dental impairment suffered by the Veteran, which she traces back solely to the 1977 VA oral surgery.  She stated that the VA oral surgeon had informed her prior to the surgery that correction of her malocclusion could prevent further loss of teeth as well as prevent jaw problems that could develop if left uncorrected.  The fact that subsequent dental problems and jaw disability did in fact arise in the ensuing years does not support a finding that the subsequent problems were the direct consequences of the VA surgery in 1977.  

The material issue of fact is whether the subsequent claimed disabilities were the result of VA's surgical procedure in 1977 and brief after care.  The Veteran was soon thereafter seen at the Medical College of Georgia, School of Dentistry, for follow up orthodontic and prosthetic treatment.  It is not within the scope of this decision to determine whether VA was obligated to furnish the post-surgical outpatient dental treatment such as braces, crowns, and bridges and to ensure that the Veteran's oral health was maintained by regular dental visits.  The Veteran does not appear to attribute any of her current claimed dental disabilities to the private follow up care she received, to the years that she went without any or adequate dental care presumably for financial reasons, or to any factors unrelated to the VA oral surgery such as her general medical condition including bruxism and systemic disease (pseudo hypoparathyroidism due to a seizure disorder).  




In short, there is no credible independent medical evidence to support the Veteran's assertions regarding the question of causation of the additional disabilities.  As previously discussed, the favorable evidence was outweighed by the unfavorable evidence.  

As there is no favorable competent and credible evidence to support the claim, as articulated above, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C. § 1151 in effect prior to October 1997 for additional dental disability caused by VA dental or surgical treatment, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Compensation from VA under 38 U.S.C. § 1151 in effect prior to October 1997 for additional dental disability caused by VA dental or surgical treatment is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


